FILED
                                                        United States Court of Appeals
                         UNITED STATES COURT OF APPEALS         Tenth Circuit

                                    TENTH CIRCUIT                            April 30, 2013

                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court

 STEVEN CRAIG VAN ROSS,

           Petitioner-Appellant,

 v.
                                                             No. 12-3336
 J.L. SHELTON, DEREK SCHMIDT,                       (D.C. No. 5:12-CV-03143-SAC)
 Attorney General of the State of Kansas                       (D. Kan.)

           Respondents-Appellees.




               ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before BRISCOE, EBEL and TYMKOVICH, Circuit Judges.


       Petitioner-Appellant Steven Craig Van Ross, a Kansas state prisoner proceeding

pro se, seeks a certificate of appealability (“COA”), see 28 U.S.C. § 2253(c), in order to

appeal the denial of his petition for a writ of habeas corpus under 28 U.S.C. § 2254.

However, having carefully reviewed the record and Van Ross’s arguments, we conclude




       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
that Van Ross has failed to make a substantial showing of the denial of a constitutional

right. We therefore DENY his request for a COA and DISMISS this appeal.

                                       DISCUSSION

       Van Ross pled guilty in a Kansas state court to a charge of aggravated robbery,

and he was sentenced to 185 months of imprisonment. After he was sentenced, Van Ross

filed a state habeas petition in which he claimed that, inter alia, his conviction was void

for lack of jurisdiction because the criminal information against him failed to allege an

essential element of the crime with which he was charged. See Brief of Appellant, filed

in Van Ross v. Kansas, 261 P.3d 569 (Kan. Ct. App. 2011) (No. 10-105031-A), found at

2010 WL 5562028 at *6-*7.1 The Kansas Court of Appeals rejected Van Ross’s

argument, holding that “Van Ross ha[d] shown neither error nor harm.” Van Ross, 261

P.3d at *2.

       Van Ross then filed his federal habeas petition, in which he raised two claims: (1)

the information failed to charge an offense; and (2) the district court lacked jurisdiction to

accept a guilty plea from or sentence Van Ross. In a series of well-reasoned orders, the

district court dismissed both claims, denied Van Ross’s several motions to alter or amend



       1
         Van Ross’s brief before the Kansas Court of Appeals does not appear in the
record before this Court, but we exercise our discretion to consider it. See United States
v. Ahidley, 486 F.3d 1184, 1192 n.5 (10th Cir.2007) (“Although we are not obliged to do
so, we may exercise our discretion to take judicial notice of publicly-filed records in our
court and certain other courts concerning matters that bear directly upon the disposition
of the case at hand.”).

                                              2
the judgment, and denied Van Ross’s application for a COA. Ross seeks a COA from this

Court to pursue the merits of his claims.

       This Court lacks jurisdiction to consider the merits of a habeas appeal unless we

grant the applicant a COA. 28 U.S.C. § 2253(c)(1)(A). We issue a COA “only if the

applicant has made a substantial showing of the denial of a constitutional right.” Id. §

2253(c)(2). “To make such a showing, an applicant must demonstrate ‘that reasonable

jurists could debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.’” Allen v. Zavaras, 568 F.3d 1197, 1199 (10th Cir.

2009) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       For substantially the reasons articulated by the district court, we find that Van

Ross has not made a substantial showing that his constitutional rights were violated.

Accordingly, we DENY his request for a COA and DISMISS this appeal.



                                            ENTERED FOR THE COURT



                                            David M. Ebel
                                            Circuit Judge




                                              3